Citation Nr: 0308962	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  02-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946, and from February 1951 to June 1952.

This matter arises from an April 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's bilateral hearing loss is the result of 
acoustic trauma that he sustained during active military 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as a supplemental statement of the case, that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
Thus, he was provided adequate notice as to the evidence 
needed to substantiate his claim.  He also was given an 
opportunity to testify at a personal hearing before a member 
of the RO staff, and to submit additional evidence in support 
of his claim.  The record indicates that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable disposition of the issue on appeal has been 
obtained.  As such, the Board concludes that VA has no 


outstanding duty to inform the appellant that any additional 
information or evidence is needed.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he is required to provide 
and what evidence VA would attempt to obtain).  Finally, in 
view of the decision that follows, the Board concludes that 
no further development is necessary to ensure the adequacy of 
the record.

II.  Service Connection for Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of his military service.  More specifically, he 
asserts that he sustained acoustic trauma during military 
service as the result of being exposed to the noise from 
repeated gunfire while serving as a medic aboard ship.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for organic diseases of the 
nervous system, to include sensorineural hearing loss, that 
becomes compensable within one year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disability that may reasonably be 
attributed to an incident of military service.  See 38 C.F.R. 
§ 3.303; see also Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory threshold for at least three of the 
aforementioned frequencies are at 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in 
December 2001.  At that time, pure tone thresholds in his 
right ear were noted to be 65 at 500 hertz, 75 at 


1,000 hertz, 90 at 2,000 hertz, 90 at 3,000 hertz, and 100 at 
4,000 hertz.  Meanwhile, pure tone thresholds in his left ear 
were noted to be at 85 at 500 hertz, 105 at 1,000 hertz, 100 
at 2,000 hertz, 95 at 3,000 hertz, and 100 at 4,000 hertz.  
Speech recognition scores in both ears using the Maryland CNC 
Test were zero percent.  Thus, the veteran's bilateral 
hearing loss represents a disability for VA purposes.

The remaining question is whether the veteran's bilateral 
hearing loss may reasonably be attributed to his military 
service.  The veteran's service medical records are negative 
for complaints or treatment for bilateral hearing loss.  
Similarly, the veteran had no complaints in service regarding 
ill effects resulting from acoustic trauma.

In October 1999, a private physician indicated that he had 
been treating the veteran for hearing loss for approximately 
20 years.  However, he offered no opinion regarding the 
etiology of that disability.  During the same month, however, 
another private physician indicated that he had been treating 
the veteran for hearing loss since December 1991, and that in 
his opinion at least a portion of the veteran's hearing loss 
was likely associated with noise exposure.  During that 
month, the veteran also submitted a statement in which he 
indicated that during his first period of service he served 
as a medic.  He indicated that he treated the sick and 
injured under the gun turret of a ship.  He stated that the 
large shells that were fired created a great deal of noise 
and caused extreme pressure on his eardrums.  He also 
indicated that he experienced pain and discomfort during that 
time.  He also stated that he served on a destroyer tender 
during his second period of service during which extensive 
gun practice and drills were held.

In August 2000, a private audiologist stated that he had been 
treating the veteran since December 1991 for bilateral 
hearing loss, that he was aware that the veteran had been 
exposed to extensive noise during his military service, and 
that in 


the physician's opinion at least a portion of the veteran's 
hearing loss could reasonably be attributed to excessive 
noise exposure.  He also indicated that it was likely that 
some of the veteran's hearing loss occurred naturally due to 
the aging process.

The veteran underwent a VA audiological examination in 
November 2000.  After diagnosing moderately severe to severe 
sensorineural hearing loss in the veteran's right ear and 
severe to profound sensorineural hearing loss in the 
veteran's left ear, the VA examiner felt that he could not 
reasonably attribute the veteran's hearing loss to military 
service.  Similarly, during a VA audiological examination 
conducted in December 2001, the examiner stated that there 
were no service records to document hearing loss during 
military service, but that it was plausible that some mild 
high frequency hearing loss was incurred while the veteran 
served in the Navy.

The clinical opinions of record regarding the etiology of the 
veteran's current hearing loss are at odds.  On the one hand, 
a VA audiologist indicated that the veteran's hearing loss 
was not related to military service, but later indicated that 
it was plausible that some mild high frequency hearing loss 
was so incurred.  Meanwhile, a private audiologist has 
indicated that at least a portion of the veteran's hearing 
loss can be attributed to excessive noise exposure.  It is 
significant that there is no indication that the veteran was 
exposed to acoustic trauma subsequent to his military 
service.  Thus, it appears that the preponderance of the 
evidence attributes the veteran's sensorineural hearing loss 
to acoustic trauma that he had previously experienced.  The 
veteran's service records do not contradict statements 
offered by the veteran regarding his exposure to acoustic 
trauma during military service.  In view of this, and 
resolving all doubt in the veteran's favor, the Board is of 
the opinion that service connection is warranted for the 
disability claimed.




ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

